DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation "the plurality of operation codes " in line 8 and line 9.  There is insufficient antecedent basis for this limitation in each claim since there is an operation code recited in claim 1, lines 2-3 and claim 4, lines 2-3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,943,629. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 1: Claim 1 of the patent recites a semiconductor apparatus comprising:
a command decoding circuit configured to generate an operation code and a strobe pulse based on a command signal and a clock signal (claim 1, lines 2-4); and
an enable signal generation circuit (claim 1, line 5) configured to generate a seed signal based on at least a part of the operation code and the strobe pulse, configured to generate a plurality of guard keys based on the plurality of operation codes and the strobe pulse after the seed signal is generated, configured to generate an enable signal by shifting the seed signal, and configured to prevent the generation of the enable signal for a predetermined time when one or more of the plurality of guard keys are not sequentially enabled (claim 1, lines 6-14, “disabled” is considered to be “not sequentially enabled”).
Regarding claim 2: Claim 2 of the patent recites the semiconductor apparatus according to claim 1, wherein the enable signal generation circuit generates a plurality of enable reset signals based on the plurality of guard keys (claim 2, lines 11-13) and 
Regarding claim 3: Claim 4 of the patent recites the semiconductor apparatus according to claim 2, wherein when the plurality of guard keys are not sequentially enabled, the enable signal generation circuit retains the plurality of enable reset signals in an enabled state for the predetermined time.

Allowable Subject Matter
Claims 18-21 are allowed.
Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a guard key access control circuit configured to generate the guard key enable signal based on the first to nth guard keys” in combination with the other limitations thereof as is recited in the claim. Claims 19-21 depend on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827